Citation Nr: 1704809	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  10-44 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1996 to March 2000, a period of active duty for training (ACDUTRA) from September 12, 2010 to October 20, 2010, and additional unverified U.S. Air Force National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In November 2010, the Veteran notified VA that he had moved to the jurisdiction of the RO in Cheyenne, Wyoming, which now has jurisdiction in this appeal.

In January 2014 and in January 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board.  

As is explained below in greater detail, the Board finds that new and material evidence has been received sufficient to reopen the previously denied claims of service connection for tinnitus and for bilateral hearing loss.  The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




FINDINGS OF FACT

1.  In a rating decision dated on September 9, 2005, and issued to the Veteran and his service representative on September 16, 2005, the AOJ denied the Veteran's claims of service connection for tinnitus and for bilateral hearing loss.

2.  The evidence received since the September 2005 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for tinnitus and for bilateral hearing loss because it shows that the Veteran currently experiences tinnitus and bilateral hearing loss which may be related to active service.

3.  The Veteran reported his tinnitus began during service, and medical evidence reflects thyroid disease, (the Veteran has been service connected for hypothyroidism) can contribute to tinnitus.  

4.  The record does not indicate that the Veteran currently experiences either a neck disability or a bilateral ankle disability.


CONCLUSIONS OF LAW

1.  The September 2005 RO decision, which denied the Veteran's claims of service connection for tinnitus and for bilateral hearing loss, is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Evidence received since the September 2005 RO decision in support of the claims of service connection for tinnitus and for bilateral hearing loss is new and material; accordingly, these claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

4.  A neck disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

5.  A bilateral ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's requests to reopen the previously denied claims of service connection for tinnitus and for bilateral hearing loss, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to these claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's service connection claims for a neck disability and for a bilateral ankle disability, VA's duty to notify was satisfied by a letter dated in August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  This letter notified the Veteran of the information and evidence needed to substantiate and complete these claims, including what evidence he was to provide and what evidence VA would attempt to obtain for him.  The Board finds that VA has satisfied the requirement that the Veteran be advised to submit any additional information in support of these claims.

With respect to the duty to assist, the Veteran's service treatment records and VA treatment records have been associated with the claims file.  The Veteran also was provided with VA examinations, the reports of which have been associated with the claims file.  The examiners provided well-reasoned rationale for the opinions expressed.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

A review of the claims file shows that there has been substantial compliance with the Board's January 2014 and January 2015 remand directives.  The Board directed that the AOJ schedule the Veteran for a hearing in its January 2014 remand; the AOJ documented its efforts in the claims file.  The Board next directed the AOJ to attempt to obtain the Veteran's updated treatment records and schedule him for appropriate examinations to determine the nature and etiology of his neck and bilateral ankle disabilities in the January 2015 remand.  The requested records subsequently were associated with the Veteran's claims file and the requested examinations occurred in November 2015.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran and his representative have not made the AOJ or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision.  They also have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of these issues.  Accordingly, VA's duty to notify and assist has been fulfilled.

New and Material Evidence Claims

In September 2005, the AOJ denied, in pertinent part, the Veteran's claims of service connection for tinnitus and for bilateral hearing loss.  A finally adjudicated claim is an action which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2016).  The Veteran did not initiate an appeal of the September 2005 rating decision and it became final.  The Veteran also did not submit any statements relevant to this claim within 1 year of the September 2005 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claims of service connection for tinnitus and for bilateral hearing loss may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claims for tinnitus and for bilateral hearing loss on a VA Form 21-4138 which was date stamped as received by the AOJ on July 23, 2008.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2016).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen claims of service connection for tinnitus and for bilateral hearing loss, the evidence before VA at the time of the prior final AOJ decision in September 2005 consisted of the Veteran's service treatment records, post-service private treatment records, and an April 2005 VA examination report.  The AOJ noted that, although the Veteran's separation physical examination showed a left ear hearing loss, no hearing loss was noted in either of the Veteran's ears at his April 2005 VA examination.  The AOJ also noted that, although the Veteran complained of tinnitus, the April 2005 VA examiner found that tinnitus was matched to the 250 Hertz range which was not where noise-induced tinnitus occurred.  Thus, the claims were denied.

The newly received evidence includes the Veteran's VA outpatient treatment records and his lay statements.  All of this newly received evidence is to the effect that the Veteran currently experiences tinnitus and bilateral hearing loss which are related to active service.  For example, on VA outpatient treatment in March 2009, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
30
LEFT
25
25
25
25
40

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The Veteran reported constant bilateral tinnitus.  The diagnosis was mild high frequency sensorineural hearing loss bilaterally.

On VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in July 2012, the Veteran complained of constant low-tone tinnitus since active service.  He reported in-service noise exposure to small arms in the infantry with hearing protection.  The VA examiner stated that tinnitus matched at the 250-500 Hertz range.  Following a review of the Veteran's claims file, including his service treatment records and post-service VA treatment records, this examiner opined that it was less likely than not that tinnitus was related to active service.  The rationale for this opinion was that the Veteran's tinnitus was unlike tinnitus associated with noise exposure.  This examiner also stated that the Veteran's mild high frequency hearing loss, which was not present when he initially complained of tinnitus in 2005, also did not contribute to his tinnitus.  This examiner concluded that, although the specific etiology of the Veteran's tinnitus was unknown, metabolic disorders such as thyroid disease could contribute to tinnitus.

The Board notes that the evidence which was of record at the time of the prior final RO decision in September 2005 did not indicate that the Veteran experienced either tinnitus or bilateral hearing loss which could be attributed to active service.  The newly received evidence suggests that, in fact, the Veteran experiences both of these disabilities and they may be related to active service.  The Board observes in this regard that, in Shade, 24 Vet. App. at 110, the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly received evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See also Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since September 2005 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to unestablished facts necessary to substantiate the claims of service connection for tinnitus and for bilateral hearing loss and raises a reasonable possibility of substantiating them.  Because new and material evidence has been received, the Board finds that the previously denied claims of service connection for tinnitus and for bilateral hearing loss are reopened.

Service Connection Claims

As noted, new and material evidence has been received sufficient to reopen the Veteran's previously denied service connection claim for tinnitus.  He also contends that he incurred a neck disability and a bilateral ankle disability during active service.  He specifically contends that he had significant in-service noise exposure causing his tinnitus and injured his neck and ankles as a result of heavy lifting during active service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The Court has added tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim for those disabilities identified as chronic under 38 C.F.R. § 3.309.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for tinnitus.  The Veteran contends that he incurred tinnitus during active service and experienced continuous tinnitus since his service separation.  This is a fact he is competent to relate, and when combined with the July 2012 VA examiner's report that metabolic disease, including thyroid disease, could contribute to tinnitus, and this Veteran is service connected for thyroid disease (hypothyroidism) first noted in service, it is reasonable to conclude the Veteran's tinnitus was incurred in service.  

The Board next finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for a neck disability and for a bilateral ankle disability.  The Veteran contends that he injured his neck and bilateral ankles during active service and currently experiences neck and bilateral ankle disabilities which are attributable to active service.  The record evidence does not support his assertions regarding in-service incurrence, a continuity of symptomatology, or the presence of current neck or bilateral ankle disability which could be attributed to active service.  

Service treatment records dated in June 1997, reflect the Veteran's complaints included left Achilles tendon pain.  Objective examination showed a good range of motion in the left ankle without edema or discoloration.  The assessment included Achilles tendonitis.  The Veteran denied all relevant in-service medical history at his separation physical examination in December 1999.  Clinical evaluation of his neck and ankles was normal.  

The post-service evidence shows that when the Veteran established care with a VA community-based outpatient clinic in October 2011, he reported generally feeling well.  No neck or ankle problems were reported.

On VA ankle conditions DBQ in November 2015, the Veteran complained of chronic daily bilateral ankle pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, and the Veteran's report of experiencing recurrent bilateral ankle sprains between 1998 and 2000.  However, bilateral ankle x-rays taken in 2005 were normal, range of motion testing of the bilateral ankles was normal, and there was no evidence of pain with weightbearing or objective evidence of localized tenderness to palpation or crepitus.  Physical examination of the ankles showed 5/5 muscle strength, no muscle atrophy, ankylosis, instability, or dislocation.  The VA examiner found no bilateral ankle condition.

On VA neck (cervical spine) conditions DBQ in November 2015, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that he strained his neck doing heavy lifting and it snapped forward while he was on a helicopter during active service.  Range of motion testing of the cervical spine was normal.  There was no evidence of pain with weightbearing or objective evidence of localized tenderness to palpation  Physical examination showed no guarding or muscle spasm, 5/5 muscle strength, no muscle atrophy, normal reflexes throughout, normal sensation throughout, no radicular pain or radiculopathy, no ankylosis, and no intervertebral disc syndrome.  The VA examiner concluded that the Veteran had no cervical spine condition.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a neck disability or a bilateral ankle disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of either of these claimed disabilities at any time during the pendency of this appeal.  The Board notes in this regard that the presence of a mere symptom (such as neck pain or bilateral ankle pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Given the evidence fails to establish the presence of the claimed disabilities, a basis upon which to establish service connection has not been presented.  In reaching this decision, the Board notes that as the Veteran has no medical competence, any assertion he has a disability of the ankle or neck joints (i.e., internal body processes) is not probative.  


ORDER

As new and material evidence has been received, the claim of service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.

As new and material evidence has been received, the claim of service connection for bilateral hearing loss is reopened.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a bilateral ankle disability is denied.


REMAND

The Board has reopened the Veteran's previously denied service connection claim for bilateral hearing loss (as discussed above).  The medical evidence of record is insufficient to adjudicate this claim on the merits as, to date, the Veteran has not received appropriate VA examination to determine the nature and etiology of his bilateral hearing loss.  The Board notes that VA's duty to assist includes providing an examination where necessary.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his bilateral hearing loss.

The AOJ also should attempt to obtain the Veteran's updated treatment records as may relate to this issue.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify any additional  VA and non-VA clinicians whose records he wants considered in connection with the claim.  These records should be sought.  

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his bilateral hearing loss.  The claims file should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral hearing loss, if diagnosed, is related to active service or any incident of service.  A complete rationale is requested for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review the evidence of record and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then issue a supplemental statement of the case which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


